DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3-11, 13, 15, 17-20, and 22-26 are pending.  They comprising of 3 groups:
1) Method1: 1, 3-11, 13, 15, and 17-18, and 
2) System1: 19 and 
3) Method2: 20.
4) Method3: 24.
5) Method4: 25, 22-23 and 26.

All appear to have similar scope and will be rejected together.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
1) 101 Issue: None.
Independent claims 1 (serve as representative for the other independent claim) is method comprising a plurality of steps, wherein the steps include for each transaction with a merchant that is conducted on an account issued to a consumer account holder, comprising:
(1) geolocating a web-enabled mobile computing device that:
		(i) has a wireless communication technology to wirelessly communicate information stored therein; and
		(2i) stores an identifier for the account on which the transaction was conducted;
[3] ascertaining that a physical card bearing the account of the consumer account holder was physically present when the transaction was conducted by using: an Authorization Transaction Code included in the at least one of an authorization request for the transaction and indicating that the transaction was not a Card Not Present (CNP) transaction;
		(i) the interchange data for setting an interchange rate for the transaction on the account of the consumer account holder; 
		(2i) the wireless communications with the web-enabled mobile computing device; and for each said ascertained a web-enabled mobile computing device. 
meet the (2A) “integration into practical application” and (2B) “inventive/significantly more” test.
	2) 112, 2nd issue: withdrawn due to amendments.  
3) 103 Rejection: Withdrawn.
Claim for a method comprising a plurality of steps, wherein the steps include for each transaction with a merchant that is conducted on an account issued to a consumer account holder as shown in (1) Method1: 1, and (2) System1: 19, and (3) Method2: 20, and  (4) Method3: 24, and (5) Method4: 25, 22-23 and 26, is neither anticipated by, nor obvious in view of, 

Name					Publications:
1)  HAMMAD et al. 			US Pub 2012/0.284.187, in view of 
2) TORREYSON ET AL.		US Pub 2010/0.258.620, and 
3) HUNTER et al. 			US Patent 6,850,901, and 
4) GRIGG et al.  			US Pub 2013/0.046.635, and 
5)  RUSHTON et al.  			US Pub 2006/0.122.856.
since claimed invention, which teaches:
“(1) geolocating a web-enabled mobile computing device that:
		(i) has a wireless communication technology to wirelessly communicate information stored therein; and
		(2i) stores an identifier for the account on which the transaction was conducted;
[3] ascertaining that a physical card bearing the account of the consumer account holder was physically present when the transaction was conducted by using: an Authorization Transaction Code included in the at least one of an authorization request for the transaction and indicating that the transaction was not a Card Not Present (CNP) transaction;
		(i) the interchange data for setting an interchange rate for the transaction on the account of the consumer account holder; 
		(2i) the wireless communications with the web-enabled mobile computing device; and for each said ascertained a web-enabled mobile computing device.” 
which references neither disclose nor suggest.
The nearest Foreign Patent is WO-0225486-A1 but this foreign reference fails to teach the cited steps above.  See Notice of Reference Cited, PTO-892, 9/28/2020.  
The nearest non-patent literature (NPL) is (1) Article “Data Mining for Customer Service Support,” by S.C. Hui, 2000, but this reference also fails to teach the cited steps above and other features.  See Notice of Reference cited, PTO-892, of 10/16/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806. The examiner can normally be reached M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689